per curiam:
El ejercicio de la abogacía y el del nota-riado son dos cosas distintas. El abogado notario ha de ser escrupuloso en deslindar los campos. El abogado repre-senta los intereses de un cliente. El notario no representa a cliente alguno. Representa la fe pública. Es el testigo por excelencia que ha de dar forma al negocio convenido, y ha de advertir a los otorgantes de los aspectos legales del ins-trumento que ellos otorgan y que él autoriza. El notario no es, en esa función, abogado de ninguno de los otorgantes. (Énfasis suplido.) In re Lavastida et al., 109 D.P.R. 45, 86 (1979), opinión del Juez Asociado Señor Irizarry Yunqué.
*289rH
E1 10 de marzo de 1998, los esposos José R. Martínez Cardec e Inés M. Ramírez Pérez (en adelante los quejosos) presentaron una queja contra el Ledo. Mark C. Jiménez Brackel. Alegaron que el licenciado Jiménez Brackel violó la fe pública notarial y el deber de informar al preparar y autorizar la Escritura de Compraventa Núm. 57 de 29 de abril de 1992, otorgada ante él por el Sr. Hiram Vega Flores, como vendedor, y los quejosos, como compradores. En particular, le imputaron certificar que la propiedad com-prada por éstos estaba libre de gravámenes, cuando ésta tenía una hipoteca inscrita por la suma principal de doce mil dólares ($12,000), con intereses pactados al diez por ciento (10%). Dicha hipoteca fue autorizada mediante la Escritura Núm. 4 de 13 de marzo de 1990, otorgada por el notario Juan Carlos Pou Martínez, a favor de los esposos, Roberto Dávila Rodríguez y Emelie E. Ríos Gautier (en adelante esposos Dávila Ríos). Sostuvieron que esta falta de diligencia los puso en riesgo de perder su propiedad.
El querellado contestó la queja y remitimos el asunto a la Leda. Carmen H. Carlos, Directora de la Oficina de Ins-pección de Notarías. Con el beneficio de su informe y de-más documentos que obran en autos, exponemos los hechos relevantes al asunto que nos ocupa.
HH hH
Los esposos José O. Rivera Martínez y Ramona E. De León Meléndez (en adelante demandados) constituyeron una segunda hipoteca sobre una residencia de su propie-dad, ubicada en la Urb. El Plantío en Toa Baja, para ga-rantizar un pagaré al portador por once mil quinientos dó-*290lares ($11,500), con intereses anuales al once punto cinco por ciento (11.5%), que vencía el 4 de marzo de 1989.(1)
Llegada la fecha de vencimiento del pagaré, los deman-dados incumplieron con el pago. Así, pues, el Sr. Edmundo Rodríguez, portador del pagaré, a través de su abogado, el Ledo. Manuel Rivera Meléndez, los demandó en cobro de dinero y ejecución de hipoteca. La acción fue presentada en el entonces Tribunal Superior, Sala de Bayamón, Caso Civil Núm. 89 — 2819, Edmundo Rodríguez v. José Rivera Martínez y otros. Las partes sometieron un acuerdo para el pago de la deuda, el cual fue aprobado por el tribunal me-diante sentencia por estipulación notificada el 16 de marzo de 1990.
El 13 de marzo de 1990 y antes de que fuera notificada la sentencia por estipulación, los demandados otorgaron otro pagaré por doce mil dólares ($12,000) con intereses anuales al diez por ciento (10%), garantizado por una ter-cera hipoteca sobre la misma propiedad. El pagaré fue sus-crito a favor de los esposos Dávila Ríos. Se presentó esta hipoteca en el Registro de la Propiedad el 16 de marzo de 1990.(2)
Los demandados no hicieron los pagos estipulados, por lo que el señor Rodríguez solicitó al tribunal de instancia que ordenara entonces la ejecución de la sentencia me-diante la venta de la propiedad en pública subasta. El tribunal accedió a lo solicitado.
En la gestión de conseguir la certificación registral para llevar a cabo la ejecución de la propiedad, el señor Rodrí-guez advino en conocimiento de la existencia de la tercera hipoteca que gravaba la propiedad, y que garantizaba el pagaré otorgado en 1990, a favor de los esposos Dávila Ríos o su orden.
*291El abogado del señor Rodríguez, Ledo. Manuel Rivera Meléndez, alegadamente hizo las gestiones pertinentes para conseguir la dirección de los esposos Dávila Ríos para notificarles del proceso.(3) Sin embargo, al no conseguir la información procedió a gestionar la notificación por edicto. Esto último sin la autorización del tribunal. El señor Ro-dríguez, a través de su abogado, emplazó por edicto a los esposos Dávila Ríos como acreedores posteriores con dere-cho a comparecer a la subasta.
La subasta fue celebrada el 10 de septiembre de 1991. En ésta, la propiedad le fue adjudicada al Sr. Hiram Vega Flores, cliente del querellado licenciado Jiménez Brackel. El 17 de septiembre de 1991, dicho licenciado otorgó la Escritura Núm. 131 de 17 de septiembre de 1991. En el instrumento se solicitó la cancelación de todos los gravá-menes o cargas, hipotecas, avisos de demanda, embargos estatales o federales que surgieran de sus libros con carác-ter o rango posterior a la inscripción de la hipoteca ejecutada.
En esa misma fecha y en el Caso Civil Núm. 89-2819, Edmundo Rodríguez v. José O. Rivera Martínez y otros, sobre cobro de dinero y ejecución de hipoteca, el licenciado Jiménez Brackel solicitó al tribunal, mediante moción al efecto, la cancelación de los gravámenes posteriores e ins-cripciones sobre el inmueble adquirido por su cliente. En particular, en su moción expresó lo siguiente:
2. Que al momento de ejecutarse la hipoteca ... existí [a el si-guiente gravamen]:
a) Hipoteca a favor de Roberto Dávila Rodríguez y Emily [sic] Edna Ríos Gautier por la suma de [doce mil dólares] *292$12,000.00 devengando intereses al [diez por ciento] 10% anual y vencimiento a la presentación, según consta de la escritura número 4, otorgada el 13 de marzo de 1991, ante el Notario Público Juan Carlos Pou Martínez.
3. Que dich[o] gravame[n] posterio[r] fu[e] debidamente notificad[o] mediante edicto publicado por la parte demandante y/o cart[a][c]ertificad[a].
4. Que habiéndose acreditado la publicación y notificación a los acreedores posteriores a la hipoteca ejecutada en el presente caso, así como lo resuelto por nuestro Honorable Tribunal Supremo en el caso de Housing Investment Corp., vs. Honorable Registrador de la Propiedad de Bayamón, Sección Primera, Co-legio de Abogados Sección 1980-95 [sic] procede a que se elimin[e] l[a] inscripció[n] de dich[o] gravame[n] ....(4) Informe de inspección de notarías, Exhibit IX, pág. 39.
Sin que el tribunal hubiese hecho determinación alguna en cuanto a dicha moción, el 29 de abril de 1992, el Sr. Hiram Vega Flores vendió la propiedad a los quejosos. Como mencionáramos al principio, para el perfecciona-miento de la compraventa se contrató al licenciado Jimé-nez Brackel, quien otorgó la Escritura de Compraventa Núm. 57. En dicha escritura el licenciado Jiménez Brackel hizo constar que la propiedad estaba libre de cargas y gra-vámenes, salvo una primera hipoteca ascendente a treinta y siete mil cuatrocientos dólares ($37,400), que se cancela-ría como parte del negocio. En ningún momento se le ad-virtió a las partes ni se hicieron reservas algunas sobre la solicitud de cancelación de gravámenes posteriores presen-tada por el propio notario autorizante. Con arreglo a la escritura, se vendía, cedía y transfería a los compradores, y éstos compraban y adquirían el inmueble, libre de cargas y gravámenes, salvo la hipoteca anteriormente mencionada, gravamen que se consignaba en la cláusula sexta de la escritura en cuestión. El vendedor, por su parte, asumía una obligación de evicción y saneamiento.
*293Así las cosas, el 23 de septiembre de 1992 los esposos Dávila Ríos presentaron una demanda de intervención y solicitud de remedios al amparo de los Arts. 149 y 224 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, según enmendada, 30 L.P.R.A. sees. 2473 y 2724. Alegaron que eran acreedores posteriores y se opusieron a la cance-lación de su hipoteca ya que no habían sido notificados de la ejecución a tenor con las Reglas de Procedimiento Civil, según lo requería el Art. 149 de la Ley Hipotecaria y del Registro de la Propiedad, supra. En la súplica de la de-manda solicitaron la anulación de la subasta celebrada el 17 de septiembre de 1991. También solicitaron que se les permitiese hacer uso del derecho que les reconocía el Art. 224 de la Ley Hipotecaria y del Registro de la Propiedad, supra, o que se establecieran los daños sufridos por ellos como consecuencia de la falta de notificación conforme a derecho. Se señaló vista para el 18 de octubre de 1992, a la que comparecieron las representaciones legales de los in-terventores, esposos Dávila Ríos, del demandante ejecu-tante, Edmundo Rodríguez y del adjudicatario, Hiram Vega Flores. Este último compareció representado por el licenciado Jiménez Brackel.
El 25 de julio de 1995, el tribunal de instancia emitió tina sentencia a favor de los interventores. Concluyó que bajo el Art. 149 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, supra, el acreedor ejecutante tenía la obligación de notificar a los interventores mediante empla-zamiento personal. En consecuencia, denegó cancelar el asiento registral correspondiente a la hipoteca de los espo-sos Dávila Ríos.
El acreedor ejecutante, Edmundo Rodríguez, solicitó oportunamente reconsideración, pero fue declarada no ha lugar. El Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) confirmó la sentencia recurrida.
Apoyados por la sentencia a su favor, los esposos Dávila Ríos se personaron en la residencia de los quejosos. Allí le *294informaron a éstos del gravamen que la propiedad tenía a su favor y de los años que habían tenido que litigar para que se les reconociera su derecho.
Los quejosos, sorprendidos por lo ocurrido, responsabili-zaron al licenciado Jiménez Brackel por no haberles infor-mado la realidad registral del inmueble adquirido al mo-mento de la compra. También se quejaron de que el licenciado Jiménez Brackel nunca les informó del litigio que se suscitó con motivo del crédito hipotecario.
El licenciado Jiménez Brackel, por su parte, expresó que, inmediatamente después de la presentación de la queja en su contra, se reunió con el Ledo. Manuel Rivera Meléndez, abogado del acreedor ejecutante Edmundo Ro-dríguez, y con el Ledo. Carlos R. Ríos Gauthier, abogado de los interventores acreedores posteriores, los esposos Dávila Ríos, a los fines de buscar una solución al problema. Tras un proceso de negociación, se llegó a una transacción que comprendió el pago de trece mil dólares ($13,000) a los acreedores Dávila Ríos, pagadero por partes iguales por el licenciado Rivera Meléndez y por el cliente del notario que-rellado, Sr. Hiram Vega Flores. El 26 de marzo de 1998, se concretó el pago a los interventores Dávila Ríos y una vez se entregó el pagaré original, el 6 de abril de 1998, el licen-ciado Jiménez Brackel otorgó la Escritura Núm. 44, me-diante la cual se solicitó la cancelación del gravamen al Registrador de la Propiedad. También, como parte del acuerdo, los acreedores desistieron de su acción por con-ducto de su abogado.
HH HH
El notario tiene la indeclinable obligación de conocer el estado registral de la propiedad sobre la cual otorga la escritura. Goenaga v. O’Neill de Milán, 85 D.P.R. 170, 194 (1962); Véanse, además: In re Ramos Meléndez y Cabiya Ortiz, 120 D.P.R. 796, 801 (1988); Chévere v. Cátala, *295115 D.P.R. 432, 443-445 (1984); In re López Maldonado, 130 D.P.R. 863, 865 (1992). Como principal custodio de la fe pública, base esencial del sistema del notariado, tiene el ineludible deber de ilustrar a los otorgantes para lograr que éstos concurran al acto notarial en un estado de con-ciencia informada. In re Meléndez Pérez, 104 D.P.R. 770, 776 (1976). Véase, también, In re Vargas Hernández, 135 D.P.R. 603, 607 (1994). Es decir, tiene que cerciorarse de hacerles a las partes todas aquellas explicaciones, aclara-ciones y advertencias necesarias para lograr el consenti-miento informado de los otorgantes.
También, debe propiciar y cerciorarse de que los contratantes tengan una conciencia informada con relación al negocio jurídico que llevan a cabo. El ocultar o el no advertir sobre el hecho de que la propiedad tiene un gravamen pendiente de cancelación por orden del tribunal, lo convierte en un “coautor de un consentimiento enfermo e ineficaz en derecho y habrá traicionado la fe de la que es principal guardador”. In re Meléndez Pérez, supra, págs. 776-777.
En cuanto a la imparcialidad del notario, he-mos expresado que ésta debe permear sobre todos los otorgantes del instrumento que autoriza. Independientemente de que uno de los otorgantes lo haya contratado como abogado previamente, tiene la obligación de asesorar a todos los otorgantes por igual. No puede, bajo circunstancia alguna, inclinar la balanza a favor de uno u otro de los otorgantes por el mero hecho de que su cliente de asesoría sea parte. In re Colón Ramery, 133 D.P.R. 555, 567 (1993). Sobre el particular, en In re Delgado, 120 D.P.R. 518, 526 (1988), expresamos que el deber de un notario es “ilustrar y explicarle la situación a todas las partes envueltas en la transacción; en específico, a los compradores de la propiedad. Ello le [brinda] la oportunidad a éstos de tomar la decisión que [entiendan] procedente (Enfasis suplido.)
*296AI analizar los hechos expuestos debemos tomar en consideración que “\la\ sociedad debe tener en todo notario una garantía de certeza y de limpieza en los actos y contratos cuya autenticación le encomienda ...”. (Énfasis suplido.) In re Meléndez Pérez, supra, pág. 776. Conforme a la situación fáctica de este caso, se desprende que el licenciado Jiménez Brackel otorgó una escritura de compraventa en la que hizo constar que la propiedad objeto de la transacción, salvo una primera hipoteca que se cancelaría como parte del negocio, estaba libre de carga o gravamen. Esto, a sabiendas de que la propiedad tenía un gravamen pendiente de cancelación por orden del tribunal. íd., esc. 4. Es evidente que el licenciado Jiménez Brackel actuó al margen de la ética notarial al no haber desplegado con imparcialidad su deber de informar y asesorar a los otorgantes, en particular a los quejosos, sobre el gravamen que tenía la propiedad y el litigio suscitado a consecuencia de dicho gravamen.
Es menester señalar, sin embargo, que una vez presentada la queja, el licenciado Jiménez Brackel hizo todas las gestiones necesarias para resolver la controversia, y finalmente se logró un acuerdo para que se cancelara el gravamen. Sobre este particular hay que destacar que lo anterior puede ser un atenuante, pero no lo dispensa de las violaciones éticas en las cuales incurrió. Tampoco precluye el ejercicio de nuestra facultad disciplinaria. Véanse: In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Verdejo Roque, 145 D.P.R. 83, 88 (1998); In re Fernández Paoli, 141 D.P.R. 10 (1996).
En vista de lo anterior y tomando en consideración las gestiones que efectuara el licenciado Jiménez Brackel para mitigar los posibles daños que su falta pudo haberle cau-sado a los quejosos, se dictará sentencia en la que se sus-pende del ejercicio de la notaría por el término de tres (3) meses. Se le apercibe que en el futuro seremos más severos *297en la imposición de medidas disciplinarias, de incurrir en alguna otra falta al deber profesional.
El Juez Presidente Señor Andréu García no interviene. El Juez Asociado Señor Negrón García hace constar que suspendería al abogado notario por un término de seis (6) meses.

 Esta propiedad es la que posteriormente adquieren los quejosos.


 Según el informe de la Directora de la Oficina de Inspección de Notarías, al momento de presentarse esta tercera hipoteca, no se había registrado anotación pre-ventiva de demanda en los asientos de la finca hipotecada.


 Conforme surge de los documentos que obran en autos, específicamente, de la sentencia emitida por el Tribunal de Circuito de Apelaciones, Circuito Regional de Bayamón, de 30 de septiembre de 1997, el señor Rodríguez sostuvo que su abogado, Ledo. Manuel Rivera Meléndez, llamó a la oficina del notario que intervino en la ejecución de la hipoteca para averiguar la dirección de los Dávila Ríos, pero que éste no logró conseguirlo. El notario, que también es el abogado de los esposos Dávila Ríos, según el tribunal, negó haber recibido llamada telefónica alguna del licenciado Rivera Meléndez. Señaló que de haber recibido la llamada, la hubiese contestado.


 Como se puede observar, en esta moción el notario querellado alude expre-samente al gravamen posterior constituido a favor del Sr. Roberto Dávila y su esposa Emelie Ríos, según consta de la Escritura Núm. 4 otorgada el 13 de marzo de 1991. Ciertamente, ya desde el 17 de septiembre de 1991, el licenciado Jiménez Brackel, conocía de la existencia de este gravamen posterior y de la no cancelación.